             Case 18-18378-mdc                      Doc          Filed 05/02/20 Entered 05/02/20 23:52:11                            Desc Main
                                                                 Document      Page 1 of 7
 Fill in this information to identify the case:

  Debtor 1       Kayetta D. Robinson

  Debtor 2

 United States Bankruptcy Court for the: Eastern District of Pennsylvania

 Case number :    18-18378-mdc



Official Form 410S1
Notice of Mortgage Payment Change                                                                    *Please see addendum on page 5.12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of              U.S. Bank National Association, not in its individual Court claim no.                                                             7
     creditor:            capacity but solely a Trustee of NRZ Pass-Through Trust (if known):
                          X
     Last 4 digits of any number                                                                       Date of payment change:                   06/01/2020
     you use to identify the debtor's                                       4344                       Must be at least 21 days after date of
     account:                                                                                          this notice

                                                                                                       New total payment:                         $586.85
                                                                                                       Principal, interest, and escrow, if any


Part 1:       Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ] No
      [X]     Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                      Describe the basis for the change. If a statement is not attached, explain why:

                            Current escrow payment: $64.67                                  New escrow payment: $210.09



Part : 2      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?

      [X] No
      [ ] Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a
                     notice is not attached, explain why:

                     Current interest rate:                                        New interest rate:
                     Current Principal and interest payment:                       New principal and interest payment:



Part 3:       Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [X] No
       [ ] Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                      agreement. (Court approval may be required before the payment change can take effect).
                      Reason for change:
                             Current mortgage payment:                                      New mortgage payment:




Official Form 410S1                                                 Notice of Mortgage Payment Change                                                       page 1
             Case 18-18378-mdc                        Doc         Filed 05/02/20 Entered 05/02/20 23:52:11                            Desc Main
                                                                  Document      Page 2 of 7
Debtor 1 Kayetta D. Robinson                                                          Case number (if known)           18-18378-mdc
                First Name              Middle Name           Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:


[]       I am the creditor.

[X]       I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


          /s/ Julian Cotton                                                                 Date     05/02/2020
    Signature



Print:                       Julian Cotton                                       Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                   Email              PLGinquiries@padgettlawgroup.com




Official Form 410S1                                                   Notice of Mortgage Payment Change                                           page 2
       Case 18-18378-mdc        Doc    Filed 05/02/20 Entered 05/02/20 23:52:11            Desc Main
                                       Document      Page 3 of 7
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________
                                                                                                 04th    day of

May, 2020.



                                                    /S/ Julian Cotton

                                                    ___________________________________
                                                    JULIAN COTTON
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    PLGinquiries@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                                    page 3
         Case 18-18378-mdc   Doc   Filed 05/02/20 Entered 05/02/20 23:52:11   Desc Main
                                   Document      Page 4 of 7

                             SERVICE LIST (CASE NO. 18-18378-mdc)

Debtor
Kayetta D. Robinson
80 West Spencer Street
Philadelphia, PA 19120

Attorney
CHRISTOPHER G. CASSIE
Spear Wilderman, P.C.
230 South Broad Street
Suite 1400
Philadelphia, PA 19102

Trustee
WILLIAM C. MILLER, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

US Trustee
United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106




Official Form 410S1                Notice of Mortgage Payment Change                      page 4
Case 18-18378-mdc         Doc      Filed 05/02/20 Entered 05/02/20 23:52:11              Desc Main
                                   Document      Page 5 of 7
                                             Amended Addendum
 *Per the attached documentation, the new payments were effective 01/01/2019 and 01/01/2020.
 Creditor has conducted a full audit of the payment change history and identified the instance(s) where
 a notice was not filed timely under rule 3002.1. Therefore, Creditor has provided a credit of1892.06 to
 the loan to give Debtor(s) the benefit of any lower payment amount. This is calculated by a credit in
 the amount of 97.08 for 12 months for the 01/01/2019 payment and $145.42 for _5 months for the
 01/012020 payment.This credit represents the total of the increases in the monthly payments that
 were not noticed in this Court pursuant to Bankruptcy Rule 3002.1 and will compensate the Debtor for
 the previously unfiled notice(s).
Case 18-18378-mdc   Doc   Filed 05/02/20 Entered 05/02/20 23:52:11   Desc Main
                          Document      Page 6 of 7
Case 18-18378-mdc   Doc   Filed 05/02/20 Entered 05/02/20 23:52:11   Desc Main
                          Document      Page 7 of 7
